Exhibit 10.1

 

[g38801kcimage002.jpg]

THE NASDAQ STOCK MARKET
9600 BLACKWELL ROAD, SUITE 300
ROCKVILLE, MD 20850

 

By Facsimile and First Class Mail

 

October 2, 2003

 

Mr. Ralph M. Norwood

Vice President and Chief Financial Officer
SatCon Technology Corporation

161 First Street

Cambridge, MA 02142

 

Re:

 

SatCon Technology Corporation (“Satcon” or the “Company”)

 

 

Nasdaq Symbol: SATC

 

Dear Mr. Norwood:

 

On August 14, 2003, Staff notified the Company that it did not comply with the
minimum $10,000,000 stockholders’ equity requirement under Maintenance Standard
1 for continued listing on The Nasdaq National Market, as set forth in
Marketplace Rule 4450(a)(3).  Based on Staff’s further review of the Company and
its plan of compliance dated September 10, 2003, Staff has determined that
SatCon currently meets all continued listing requirements under Maintenance
Standard 2, as set forth in Marketplace Rule 4450(b).  Accordingly, the Company
complies with the quantitative requirements for continued listing and this
matter is now closed.

 

If you have any questions, please contact Adam Foulke, Listing Analyst, at (301)
978-8029.

 

Sincerely,

 

 

/s/ Cynthia T. Melo

 

Cynthia T. Melo

Director

Listing Qualifications

 

--------------------------------------------------------------------------------